DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 2/24/21, Applicant, on 3/30/21, amended claims 1, 8, and 14. Claims 1-19 are pending in the present application and are under examination on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The Double Patenting rejection of claims 1-19 is maintained in light of Applicant’s amendments and explanations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AlA/25, or PTO/AlA/26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claim 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 and 13 of U.S. Patent No. 10410183 in combination with U.S. Patent Application Publication Number 2009/0321511 to Brown. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 1 of the ‘183 patent fully encompasses and anticipates claim 1 of the instant application. The subject matter claimed in the 
Claim 1 of 16/517992
Claim 1 of 10410183 and 
2009/0321511 to Brown
An electronic device waste recycling method comprising: detecting and sensing via a wireless sensor of a specialized mobile hardware device comprising special purpose hardware, by a processor of the mobile hardware device via a network scan, a plurality of electronic devices at a location associated with a user of said specialized mobile hardware device, wherein said special purpose hardware comprises electronic circuitry comprising a programmable logic array utilizing state information of specialized firmware program code configured to execute specialized software for personalizing said electronic circuitry for performing said electronic device waste recycling method;
An electronic device waste recycling method comprising: detecting and sensing via a wireless sensor of a specialized mobile hardware device comprising special purpose hardware, by a processor of the mobile hardware device via a network scan, a plurality of electronic devices at a location associated with a user of said specialized mobile hardware device, wherein said special purpose hardware comprises electronic circuitry comprising a programmable logic array utilizing state information of specialized firmware program code configured to execute specialized software for personalizing said electronic circuitry for performing said electronic device waste recycling method;

retrieving, by said processor via said wireless sensor, identification data identifying each device of said plurality of electronic devices;
tracking, by said processor via said wireless sensor, a status for each said device, wherein said status indicates a power function status for each said device, a condition of each said device, a frequency of use status for each said device, and a device usage status for each said device;
tracking, by said processor via said wireless sensor, a status for each said device, wherein said status indicates a power function status for each said device, a condition of each said device, a frequency of use status for each said device, and a device usage status for each said device;
analyzing, by said processor based on identification data identifying each device of said plurality of electronic devices and each said status, said plurality of electronic devices with respect to electronic waste data in an electronic waste repository;
analyzing, by said processor based on said identification data and each said status, said plurality of electronic devices with respect to electronic waste data in an electronic waste repository;
identifying, by said processor via said wireless sensor, precious metals within said plurality of electronic devices;
identifying, by said processor via said wireless sensor, precious metals within said plurality of electronic devices;
 identifying, by said processor via said wireless sensor, hazardous metals within said plurality of electronic devices
Browne - Paragraph Numbers [0006]-[0008] and [0043] (The goal is to capture enough images to enable the system to conclusively identify the make and model of the product, and from there all the relevant information can be accessed from the FUD, which will enable the information processing system to establish what, if any, high value or hazardous 

determining, by said processor, values for said plurality of electronic devices with respect to recycling options;
generating, by said processor based on said values, a score for each electronic device of 
said plurality of electronic devices with respect to said values and said recycling options;
generating, by said processor based on said values, a score for each electronic device of 
said plurality of electronic devices with respect to said values and said recycling options;
executing, by said processor based on each said score, a comparative analysis for said plurality of electronic devices with respect to said values, said precious metals, said hazardous metals, and said recycling options;
executing, by said processor based on each said score, a comparative analysis for said plurality of electronic devices with respect to said values, said precious metals, and said recycling options;
generating, by said processor based on results of said comparative analysis, recommendations associated with said values and said recycling options;
generating, by said processor based on results of said comparative analysis, recommendations associated with said values and said recycling options;
receiving, by said processor from said user via said mobile hardware device, a recycling option selection with respect to said 


enabling, by said processor, a recycling process associated with said recycling option selection, wherein said recycling process comprises: generating an optimal travel route for traveling between a recycling facility and said location associated with said user for retrieval of at least one of said plurality of electronic devices
presenting said optimal travel route to a driver associated with said recycling facility; and
presenting said optimal travel route to a driver associated with said recycling facility; and
directing said driver such that said driver retrieves said at least one of said plurality of electronic devices and travels from said location to said recycling facility via said optimal travel route for disposal of said at least one of said plurality of electronic devices at said recycling facility.
directing said driver such that said driver retrieves said at least one of said plurality of electronic devices and travels from said location to said recycling facility via said optimal travel route for disposal of said at least one of said plurality of electronic devices at said recycling facility.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. The following table indicates the direct claim correlation between the present application and U.S. Patent No. 10410183 as follows: 

Present Application 16/517,992 
claim number
U.S. Patent No. 10410183 
claim number
1
1
2, 9, and 15
4
3, 10, and 16
5
4, 11, and 17
6
5, 12, and 18
7
6, 13, and 19
8
7
9
8 and 14
13


It would be obvious to a person of ordinary skill in the art to implement the above differences described by claim 1 of Patent Number 10410183 and as described in Paragraph Numbers [0006]-[0008] and [0043] of Browne. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would understand how to modify the claims based on Patent Number 10410183 and the Browne reference as described above, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Provisionally Allowable Subject Matter
Examiner notes that the claim language is provisionally allowable for the same reasons put forth in regard to U.S. Patent No. 10410183 Reasons for Allowance mailed on 5/2/2019 provided that the claim language in the present invention were to overcome the above Double Patenting rejection. 

Response to Argument
Applicants arguments filed 3/30/2021 have been fully considered but they are not fully persuasive.
Applicant argues that the claims now recite patentably distinct subject matter from U.S. Patent No. 10410183. (See Applicant’s Remarks 3/30/2021, pgs. 16). Examiner respectfully disagrees. As noted above in the Double Patenting rejection, although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would understand how to modify the claims of the present application based on Patent Number 10410183 and the Browne reference and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Accordingly the Double Patenting rejection has been maintained.


Conclusion
Applicant’s amendments to the claims necessitated the new grounds of rejection presented above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  /Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EB/C) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624